Motion to dismiss appeals on the grounds that the appellant is not an aggrieved party and that no substantial right of the appellant was affected by the orders, denied, without costs. (Matter of Gibbons [183 App. Div. 917], 183 App. Div. 302, affd. 224 N. Y. 615; Matter *878of Norris, 266 App. Div. 882; Matter of Foster, 230 App. Div. 730, affd. 254 N. Y. 614; Matter of Buck, 267 App. Div. 328.) (See Matter of McKitterick, post, p. 885.) Present — Wenzel, Acting P. J., MacCrate, Schmidt, Beldock and Ughetta, JJ.